DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-13 and 18-19 of U.S. Patent No. 9,428,938.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 are generic to all that is recited in claims 1, 4, 6, 8-13 and 18-19 of U.S. Patent Number 9,428,938.  In other words, claims 1, 4, 6, 8-13 and 18-19 of U.S. Patent Number 9,428,938 fully encompasses the subject matter of claims 1-21 and therefore anticipates claims 11-21.  Specifically, claims 1-21 reciting “locking or unlocking does not require exerting a physical force by the electronic key on the lock mechanism” is anticipated by claims 1, 4, 6, 8-13 and 18-19 of U.S. Patent Number 9,428,938 reciting “the electronic key is configured to transfer electrical power wirelessly”.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 13-22 of U.S. Patent No. 9,951,545.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 are generic to all that is recited in claims 1-4, 6-9 and 13-22 of U.S. Patent No. 9,951,545.  In other words, claims 1-4, 6-9 and 13-22 of U.S. Patent No. 9,951,545 fully encompasses the subject matter of claims 1-21 and therefore anticipates claims 1-21.  
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,533,344.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21  are generic to all that is recited in claims 1-20 of U.S. Patent No. 10,533,344.  In other words, claims 1-20 of U.S. Patent No. 10,533,344 fully encompasses the subject matter of claims 1-21  and therefore anticipates claims 1-21.  
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,414,888.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 are generic to all that is recited in claims 1-20 of U.S. Patent No. 11,414,888.  In other words, claims 1-20 of U.S. Patent No. 11,414,888 fully encompasses the subject matter of claims 1-21 and therefore anticipates claims 1-21.  

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2009/0322531 to Estevez et al.
Estevez et al. disclose a merchandise security system for protecting items of merchandise from theft, the merchandise security system comprising: a lock mechanism (130); and a shape memory material (134, 136) operably engaged with the lock mechanism and configured to receive electrical power from an electronic key (150; the RFID transponder 138 may be a passive device that derives power from the received RF signal from the RF transceiver 150) for locking and unlocking the lock mechanism, wherein the shape memory material is configured to change in shape in response to receiving electrical power to thereby lock or unlock the lock mechanism (paragraph 20), and the merchandise security device does not include a logic control circuit for determining whether the electronic key is authorized to lock or unlock the lock mechanism (paragraph 24; actuation of the shape memory material occurs when energy is captured transponder and redirected to the SMA, where there is no disclosure of a logic control circuit), as in claim 1.
Estevez et al. also disclose at least one conductor (138) operably engaged with the lock mechanism and in electrical communication with the shape memory material (paragraph 22), as in claim 2, wherein the at least one conductor is configured to receive electrical power inductively (paragraph 24; near-field communication uses electromagnetic induction between two loop antennas located within each other’s near field to transmit data an power signals), as in claim 3, wherein the at least one conductor comprises a coil having a plurality of continuous windings (RFID transponders are commonly a coil with a plurality of windings), as in claim 4, as well as the at least one conductor is configured to receive electrical power wirelessly (the RFID transponder 138 may be a passive device that derives power from the received RF signal from the RF transceiver 150), as in claim 5, and where no compressive and/or torsional force is exerted by the electronic key on the lock mechanism in order to lock or unlock the lock mechanism (paragraph 24), as in claim 6, wherein no physical force is exerted by the electronic key on the lock mechanism in order to lock or unlock the lock mechanism (paragraph 24), as in claim 7.
 Estevez et al. further disclose wherein the merchandise security device does not include a rectifier and a battery for locking and/or unlocking the lock mechanism (the disclosure is absent of a rectifier, or converting between types of current; and energy is transferred from the key to the lock mechanism, paragraph 24), as in claim 8, as well as a container (110; the merchandise security system is utilized in folders, laptops, suitcases, vehicles, cabinets, firearms or containers, many of which have lids pivotally engaged thereto) defining an enclosure (cavity) configured to receive the item of merchandise therein; and a lid (120) engaged with the container and configured to pivot between open and closed positions relative to the container (paragraph 19; the lid and the container coupled together via different means; and some of the applications require a hinge to connect the lid and the container), wherein the lock mechanism is operably engaged with the lid or the container and is operable to lock the lid to the container in the closed position (figure 1), and wherein the shape memory material is configured to change in shape in response to receiving electrical power for unlocking the lid from the container so that the item of merchandise may be removed from the container in the open position (paragraph 22), as in claim 9. 


	Estevez et al. additionally disclose a method for protecting an item of merchandise susceptible to theft, comprising: receiving electrical power from an electronic key at a lock mechanism (paragraph 22 and 23); and locking or unlocking the lock mechanism in response to a change in shape of a shape memory material operably engaged with the lock mechanism (paragraph 20), wherein locking or unlocking comprises locking or unlocking the lock mechanism without the lock mechanism requiring logic control circuit (paragraph 24; actuation of the shape memory material occurs when energy is captured transponder and redirected to the SMA, where there is no disclosure of a logic control circuit), as in claim 13.
	Estevez et al. also disclose receiving comprises receiving electrical power inductively (paragraph 24; near-field communication uses electromagnetic induction between two loop antennas located within each other’s near field to transmit data an power signals), as in claim 15, wherein receiving electrical power comprises receiving electrical power from the electronic key at the lock mechanism after receiving the data and not receiving a return signal from the lock mechanism (paragraph 24), as in claim 16, wherein locking or unlocking comprises locking or unlocking without the lock mechanism requiring a rectifier and a battery (the disclosure is absent of a rectifier, or converting between types of current; and energy is transferred from the key to the lock mechanism, paragraph 24), as in claim 17, as well as locking or unlocking comprises locking or unlocking a lid to a container configured to receive the item of merchandise therein (paragraph 20), as in claim 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Estevez et al., as applied above, in view of U.S. Patent Number 7,269,983 to Mchatet.
Estevez et al. disclose the invention substantially as claimed.  Estevez et al. disclose the lock may be used to secure folders, laptops, suitcases, vehicles, cabinets, firearms or containers.  However, Estevez et al. do not disclose the lock being utilized on a lock rod to hold items of merchandise.  Mchatet teaches of a merchandise security device further comprises a housing (70) configured to releasably engage, and be removed from, at least one rod (100) in response to actuation of the lock mechanism, wherein the housing contains the lock mechanism (20) and is configured to be engaged to the at least one rod when the lock mechanism is in a locked configuration (figure 7) and disengaged from the at least one rod when the lock mechanism is in an unlocked configuration (figure 6), and wherein the at least one rod is configured to be secured to a display surface for supporting items of merchandise thereon (column 3, lines 39-51), as in claims 10. 
All of the component parts are known in Estevez et al. and Mchatet.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art to incorporate the merchandise security system as taught by Estevez et al. into a lock housing in a locking hook assembly as showed by Mchatet, since internal mechanisms of a look are in no way dependent on the environment the lock is placed, and the locking hook could be used in combination with merchandise security system to achieve the predictable results of having a lock having a shape memory alloy and actuated by an electronic key to the lock an item of merchandise onto a display surface or wall.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Estevez et al., as applied above, in view of U.S. Patent Application Publication Number 2012/0047972 to Grant et al.
Estevez et al. disclose the invention substantially as claimed.  Estevez et al. disclose the locks limit unauthorized access to property.  However, Estevez et al. do not disclose the use of an alarm in cooperation with the merchandise security system.  
Grant et al. teaches of a merchandise security system for protecting items of merchandise from theft, the merchandise security system comprising: a lock mechanism (40, 140); the lock mechanism configured to receive electrical power from an electronic key (20, 120) for locking and unlocking (paragraph 35); and an alarm circuit configured to be armed or disarmed by the electronic key (paragraph 4, 7), as in claims 11 and 14.
All of the component parts are known in Estevez et al. and Grant et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alarm that is capable of being armed and disarmed by the electronic key as taught by Grant et al. onto the merchandise security device in Estevez et al., since the components needed for an alarm are in no way dependent on the components needed for a locking mechanism actuated by a shape memory material, and the alarm could be used in combination with merchandise security device to achieve the predictable results of a security device combing the structural integrity provided by a mechanical lock mechanism that physically attaches the security device to an item of merchandise with the additional security and reduced replacement cost provided by an electronic lock mechanism operated by a programmable key that arms and disarms an alarm.


Allowable Subject Matter
Claims 12 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the lock mechanism is configured to be locked or unlocked without performing an authorization protocol with the electronic key.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
December 8, 2022